PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
NOKIA SOLUTIONS AND NETWORKS OY  
Application No. 16/825,420
Filed: 20 Mar 2020
For: CHANNELIZATION PROCEDURE FOR IMPLEMENTING PERSISTENT ACK/NACK AND SCHEDULING REQUEST
:
:
:
:	DECISION ON PETITION
:
:
:
:
:



This is a decision on petition pursuant to 37 C.F.R. 
§ 1.137(a) to revive this application, filed on June 27, 2022.

This petition pursuant to 37 C.F.R. § 1.137(a) is GRANTED.

A timeline of the relevant events is as follows:

The USPTO mailed a final Office action on December 16, 2020.
Applicant filed an after-final amendment on February 5, 2021.
The USPTO mailed an advisory action on February 18, 2021.
Applicant filed both a notice of appeal and a pre-appeal brief request for review on March 10, 2021.
The USPTO mailed a notice of panel decision from pre-appeal brief review on April 6, 2021.
Applicant filed an Appeal Brief on May 5, 2021.
The USPTO mailed an Examiner’s Answer on August 18, 2021.  Thus, a reply brief (or an acceptable RCE which would serve as a request to withdraw the appeal and to reopen prosecution of the application before the examiner per 37 C.F.R. § 1.114(d)) was due no later than October 18, 2021. 
Applicant filed a RCE on October 13, 2021 via the submission of form PTO/SB/30 along with the fee.  The RCE form contains no indication that a submission under 37 C.F.R. § 1.114 was included, but it does contain a checkmark in the field “suspension of action in the above identified application is requested under 37 CFR 1.103(c) for a period of 3 months…”
The USPTO mailed a non-final Office action on October 28, 2021.
Applicant filed a petition to withdraw the non-final office action on December 6, 2021, arguing that the checkmark in the suspension of action field should have resulted in the suspension of prosecution for three months.
Applicant filed a “response to Office Action” on January 12, 2022 that consists of an amendment to the claims and remarks.  
The USPTO mailed a decision on January 28, 2022 that granted the request to withdraw the non-final Office action.  
The USPTO mailed a corrected decision on February 7, 2022, where language was added to the fourth page, explaining the RCE was improper since it did not include a submission. 
Since neither the Appeal Brief Forwarding Fee nor an acceptable RCE was received by the two month anniversary of the mailing of the Examiner’s Answer, it follows the appeal stood dismissed per 37 C.F.R. § 41.45(b).  
It follows the application went abandoned on October 19, 2021.  
The USPTO mailed a notice of abandonment on February 18, 2022.

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    section; and, 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

On June 27, 2022, both the petition fee and the proper statement of unintentional delay were received.

The “response to Office Action” received on January 12, 2022 coupled with the RCE received on October 13, 2021 have been accepted as the required reply under 37 C.F.R. § 1.137(a)(1). See the two pages of remarks received on June 27, 2022, first page in IFW, numbered page 2. 

As such, requirements one, two, and four of 37 C.F.R. § 1.137(a) have been met.  The third requirement of 37 C.F.R. § 1.137(a) is not applicable, as a terminal disclaimer is not required.1  

The Technology Center will be made aware of this decision.  The Technology Center’s support staff will notify the Examiner of this decision, so that the “response to Office Action” received on January 12, 2022 coupled with the RCE received on October 13, 2021 can be processed in due course.  

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.  All other inquiries 
concerning examination procedures or status of the application should be directed to the Technology Center.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
    

    
        1 See 37 C.F.R. § 1.137(d).